Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Claims
	Claims 1-11, 13 and 14 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which applicant regards as his/her invention
	In claim 1, line 11, it would help to clarify the claim if the reference to “the bore” were changed to “the central bore” in order to be consistent with line 4.

Rejections based on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 of U.S. Patent No. 8,684,733;
Claims 1-20 of U.S. Patent No. 9,078,719;
Claims 1-36 of U.S. Patent No. 9,592,104; and 
Claims 1-20 of U.S. Patent No. 10,265,144.

Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented claims of ‘733, ‘719, ‘104 and ‘144 set forth all of the elements of the presently claimed invention which is an obvious variation and arrangement of that previously patented.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 15, 16, 20-22, 25, 28, 29, and 33-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rose et al (US 5,564,922).
Rose et al disclose in Figures 1a-1c an implant body 26, 30 having a cavity with opening 36 and an anti-rotation component (positive dimples 38); an abutment 46 having a central bore 
In response to the present rejection applicant amended independent claims 15 and 28 to require that the antirotation component of the anchor base “comprises a recess formed in a bottom of the base” and asserts that Rosa et al fails to disclose the feature.  The examiner is not persuaded.  As clearly illustrated in Figure 1a of Rosa et al dimples 44 (i.e. recesses are formed at the bottom of the base/ball 42.  Applicant argues that the Rosa et al dimples 44 are not engageable with the antirotation component (positive dimples 38) of the implant body.  Again, the examiner is not persuaded.  The Rosa et al anchor 40, 42 is designed to pivot at an angle such that the dimple(s) 44 at the bottom of the base/ball 42 are engageable with the antirotation components (positive dimples 38) of the implant body – see Figure 6.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 15, 16, 20-29 and 33-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosa et al (US 5,564,922) in view of Lustig et al (US 6,287,115).
In the 35 U.S.C. 102 rejection based on Rosa et al above element 46 (Fig 1b) was interpreted as being the claimed “abutment”.  Alternatively, element 46 may be interpreted as the upper portion of the two piece implant and a more convention prior art abutment be provided for supporting the prosthetic tooth such as that disclosed by Lustig et al.  Lustig et al disclose the use of an abutment 200 that is fixed to an angularly adjustable anchor stem 300 (Figure 1) and used to support prosthetic tooth 500.  To have used an abutment 200 like that of Lustig et al to support the prosthetic tooth that is fixed to shaft 40 of Rose et al by fastener 110 (interpreted as part of the abutment) would have been obvious to one of ordinary skill in the art in view of the teaching by Lustig et al. 

Allowable Subject Matter
	Claims 1-11, 13 and 14 would be allowable upon overcoming the objection noted above and the filing of a terminal disclaimer to overcome the obvious-type double patenting rejections.  Claims 17-19 and 30-32 would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend and upon the filing of a terminal disclaimer to overcome the obvious-type double patenting rejections above.  




Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712